Title: To Thomas Jefferson from Andrew Jackson, 17 October 1803
From: Jackson, Andrew
To: Jefferson, Thomas


          
            
              Sir
            
            South West Point October 17th. 1803
          
          Least misrepresentations and unfavourable reports should be made you, respecting Doctor Vandyke of South West Point relative to a meeting I had with John Sevier esqr present Governor of this State on the morning of the 16th. Instant—That Justice may be done to the Doctor, it becomes my duty to declare and I pledge myself for the truth of the declaration that the Doctor did no one act, but what was consistant with the strictest principles of propriety and consistant with the true principles of a man of honour and that of a gentleman—and from these rules the Doctor is incapable of departing—
          
          The object of this letter, is, in case a communication is made by Governor Sevier, or at his instance thro Major McCray unfavourable to Doctor Vandyke, that impression, founded thereon may be suspended untill a full and compleat statement may be made you on the subject, which when made, I pledge myself that the propriety of the Doctors conduct will be made manifest—It will be found that all the Doctor did do, was at my request, to hand the Governor a note from me which he refused to accept in a rude and ungentlemanly manner—and his low abuse induced me in the presence of Doctor Vandyke his son & Two other Gentlemen to treat him cavalierly, and when a pistol was drew upon me by his son, the Doctor drew also to protect me. It is so congenial with the mind of the Governor to do little and dishonourable things, that I suspect him to be mean enough to misrepresent things to injure the Doctor because he is my friend, and was so on that day. 
          Health & Respect—
          
            
              Andrew Jackson
            
          
        